 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDtice and direct that persons employed during the payroll period endingimmediately next preceding the date of such Direction of Election bepermitted to vote.In view of the relatively brief periods of employment afforded car-penters and set erectors by members of the Society,, and the frequentinterchange of employment by the carpenters and set erectors amongmembers of the Society and other companies in the industry, we shalldepart from our usual eligibility rule.,,We shall direct that employeesin the appropriate unit who have worked for one or more of the em-ployer members of the Society for a total of 2 or more days 5 duringthe 6-month period immediately preceding the date of this Decisionand Direction of Election are eligible to vote in the election.Thus,employees who would otherwise be eligible to, vote will not be disfran-chised if, immediately prior to the election, they happen to be,employedby a producing company not involved in this election.6[Text of Direction of Election omitted from publication in thisvolume.]STelevision Film Producers Association,et al, supraNorcal Packing Company,etal, 76 NLRB 254 ,The Independent Motion Picture Pro-ducers Association,et at., supra.UNITED STATES,GYPSUM-COMPANYandINTERNATIONAL WOODWORKERSof AMERICA,:CIO.Case, No.15-C.1-134.,May 1, 1951Decision and OrderOn September 8, 1950, Trial,Examiner Wallace E. Royster issued_ his Intermediate Report in the above-entitled proceeding,finding thatRespondent had engaged in and1 was engaging in certain unftiir laborpractices,and, recommending that it cease and desist therefrom and—take certain affirmatives action, as set forth in the copy of the Intermediate, Report attached,hereto..Thereafter.Respondent'filed ex-ceptions to the Intermediate Report, and .a, supporting brief.Re-spondent's request for oral,argument, is, deniedbecause the record andbrief, in our opinion,adequately set forth the, position of, Respondent.The Board1has reviewed the rulings of. the Trial Examiner at thehearing,and finds that no prejudicial error was committed. ; The rul-ings are hereby affirmed.2'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog andMembers Houston and Reynolds]2The Trial Examiner propeily denied Respondent'smotion to dismiss the complaintinsofar as it alleged as unfairlabor practices acts not set forthin detail in charges filedwithin 6 months of their occurrenceThese acts occurred within 6 months of the filingof the original chargeIt is not necessary that all details included in the complaint beset forth in the charge which tolls the statute of limitationsKansas Milling Company v.N L R B,185 F 2d 413 (C A 10), enforcing 86 NLRB 925;Cathey Lumber Company,86 NLRB 157,enforced,185 F. 2d 1021(C.A.5) ; StokelyFoods,Inc.,91 NLRB 1267.94 NLRB No. 27. UNITED STATES GYPSUM COMPANY113The Board has considered the Intermediate Report, the exceptionsand brief, and the entire record in the case, and hereby adopts theTrial Examiner's findings, conclusions, and recommendations, to theextent that they are consistent with our Decision and Order below.1.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (1) of the Act by interrogating its employees as totheir attitude toward the Union.32.We agree with the Trial Examiner also that Respondent unlaw-fully refused to bargain collectively with the Union.We hold thatRespondent's entire course of conduct shows that it engaged only in`'surface bargaining" 4 and that its negotiations with the Union werenot carried on in good faith with an open mind or a sincere purposeto reach an agreement.'The evidence upon which we base this findingis as follows :(a)From the time in July 1948 when the Union first claimed torepresent its employees, Respondent frequently expressed its intensedislike for the Union and its desire to keep that labor organizationfrom its plant.During the weeks preceding the representation elec-tion held on September 17, 1948, Respondent went further and freelypredicted to employees that if the Union won the election its bargain-ing with Respondent would result in an impasse, a strike, and themoving of the Greenville plant.This hostility to the Union continuedeven after the Union had won the elections(b)At the first short bargaining conference between Respondentand the Union, the former's chief spokesman said, in effect, that itwould be a waste of time for them to discuss union security, checkoff,'straight seniority, and arbitrations "We will negotiate it," he de-clared, "but we will not agree to it."This was not mere bargaining3Stan dard-Cooea-Thatcher Company,85 NLRB 1358 ; NL R B v NationalPlasticProducts Co ,175 F 2d 755 (C. A4) , N L. R B v Kopman-Woracek Shoe Mfg. Co ,158 F. 2d 103 (C. A 8).4N L R B v Whittier Mills Co—111 F. 2d 474, 478 (C A 5).IN L R B V ReedcCPrince MfgCo , 118 F 2d 874, 885 (C. A.1) ; N. L R. B. v.Tower Hosiery Mills, Inc,180 F 2d 701 (C. A 4).Smith and various other supervisors continued to interrogate employees about theirunion attitudes and to make pi edictions regarding the troubles which the Union wouldbeing to'the plant and its employees4We do not agree with the Trial Examiner that checkoff is not a matter regarding whichthe Act requires cniploveis and unions to bargainThe case ofHughes Tool Company v.N L R B ,147 F 2d 69 (C A 5), on which the Trial Examiner relies, was decided in1945, before the enactment of the Labor Management Relations ActWhatever the statusof checkoff may have been under the Wagner Act (compare the holding in theHughesToolcase with that inN L R B v Reed & P) ince,118 F 2d 874, 883 (C A 1) andM T Stevens & Sons Company,68 NLRB 229), we are satisfied from the language andlegislative history of the 1947 amendments that Congress intended that the bargainingobligation contained in Section 8 (a) (5) should apply to checkoff.H R 3020, 80th Con-gress, 1st Sess , p 10 , H R Rep No 245, pp 29, 71 , H R. Conf. Rep. No 510 on H R.3020, p 348Respondent's contention that arbitration is not bargainable is rejected.N L R B v.Boss Mfg Co,118 F. 2d 187, 189 (CA 7) ; N L R B v Montgonvesy Ward & Cc,133F 2d 676 (C A 9)953841-52-vol 94--9 114DECISIONSOF NATIONALLABOR RELATIONS BOARDstrategy; it reflected a fixed determination not to bargain in anypractical sense on four matters which are customary subjects of col-lective bargaining.That determination was clearly revealed whenRespondent distributed to its employees a printed booklet empha-sizing its rigid attitude regarding any union security, checkoff, straightseniority, or arbitration.It was revealed also by Works ManagerSmith's statement to his employees that "we would shut it (the plant)down and move it before we would agree to those four things. ...(c)Respondent, without consulting the Union, unilaterally grantedwage increases to its employees on December 27, 1948, only 3 monthsafter the Board's certification of the Union.This wasper se anunlawful refusal to bargain.10For the reasons stated by the TrialExaminer in his Intermediate Report, we find no merit in the argu-ment that Respondent was justified in ignoring the statutory bargain-ing representative because of the Union's delay in beginning contractnegotiations," or because of Respondent's alleged practice of main-taining a certain wage relationship with its competitors.(d)Respondent again ignored the Union in making its Januaryand February 1949 layoffs.At a bargaining conference held onJanuary 27, 1949, the Union submitted an agreement which, amongother things, proposed that layoffs be made according to seniority.The Union thus indicated its interest in the layoff problem.Althougha serious drop in orders for finished products had taken place theprevious week and Respondent was then considering making a' sub-stantial reduction in its work force, it did not so inform the Union.A week later, without notice to the Union, it commenced laying offemployees.By so doing it deprived the Union of any voice regardinga highly important condition of employment which was a propersubject for collective bargaining.12,In its brief Respondent urges for the first time that it was not required to bargainregarding union security because the Union had not qualifiedin anelection held underSection 9 (e) of the Act. No such objection was ever expressed by works Manager Smithin any of his conferences with the UnionOn the contrary, his announced determinationto close the plant rather than agree to any form of union security indicates clearly thathis attitude would not have been any different even if the Union had been so qualified.His position on this matter was plainly the result of a closed mind regarding unionsecurity generally.Yet union security has long been accepted as a bargainable subject.National Licorice Co v N L R B ,309 U. S 350, 360 Such inflexibility by an employeror union on a single issue, if it stood alone, might not constitute evidence of bad faith.As part of a pattern of resistance to the collective bargaining process, however, it lendsevidentiary weight to the conclusion that Respondent did not bargain in good faith.(See footnote 17 below.)In finding that Respondent violated Section 8 (a) (5) of the Act,Member Reynoldsdoesnot in any manner rely on Respondent's refusal to bargain regarding union security, foruntil the Union qualifies pursuant to a Section 9 (e) (1) election, in his opinion Respondentisnot obligated to bargain concerning union securitySee section 2 (a) of the Board'sOrder,infra.toN L R B v. Crompton-Highland Mills,337 U S. 217.liAn employer cannot disregard the existence of a proper bargaining representativebecause the agent may be somewhat slow in starting negotiations.Motor Valve & Mann.facturing Co v. N L R B.,149 F. 2d 247 (C A. 6).12NationalLicoriceCompany v. N L. R. B ,309 U. S. 350, 360. UNITED STATES GYPSUM COMPANY115Respondent says that to have notified the Union and given it anopportunity to- discuss the layoffs would have resulted in an unreason-able delay in reducing its work force.We cannotagree.Respondentfor almost 2 weeks was considering the question of layoffs.Whenmade they were spread over a period of several weeks.We believethat a sincerely cooperative employer, aware of the probable necessityof reducing the number of his employees, would have called in therepresentative of his employees immediately to discuss his proposedselections for layoff.We are satisfied that Respondent's failure todo so reflected its belief, not that such consultation would cause un-reasonable delay, but that the problem of layoff was no concern of its,employees' selected representative.13(e)Finally, Respondent's counterproposals, which were submittedto the Union on June 23, 1949, furnish additional evidence of badfaith.In this proposed contract Respondent retained for itself un-restricted power to establish individual wage rates and job classifi-cation, grant general wage increases, and select employees for layoff,transfer, and promotion.14Further, it banned union activity of allkinds on company property even on the employees' own time, restrictedthe right of the Union to have representatives present at grievancemeetings (limiting it to situations where the employee requested the.Union's presence)," and required the Union to assume responsibilityfor unauthorized as well as authorized strikes in its plants.In sum, Respondent proposed shackles for the Union, in derogationof the latter's bargaining rights, and unrestrained freedom for itself.Such a contract, if entered into, would have amounted to a formalnegation of the collective bargaining principle.Respondent musthave known that no union could possibly have agreed to it.Respondent argues that its failure to reach agreement with theUnion resulted from (1) the Union's delay in setting and attendingbargaining conferences and (2) the existence of a genuine impasseregarding union security, checkoff, straight seniority, and arbitration.We cannot agree.However dilatory the Union may have been, it wasRespondent's attitude and conduct which doomed negotiations fromthe beginning.None of this was attributable to the Union's procrasti-nation. It cannot thereforeexcuseRespondent's failure in its statutoryduty."a Won ksManagerSmith so testified"The insistence on unilateral control of such matters as layoffs, transfers,and wageadjustments and increases is evidence of bad faith bargaining.David I Cohen,91 NLRB1363Dixie Culvert Manufacturing Co, 87NLRB 554;FranklinHosiery Mills, Inc.,83 NLRB 276'"CfBethlehem Steel Company, ShipbuildingDwision,89 NLRB 341"Motor ValveSManufacturingCo v. N L.R B ,149 F 2d247 (C. A. 6) ;ef.N L.R B v. Express PublishingCo, 111 F. 2d588 (C. A'5), reversed on other grounds,312 U S 426. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs for the alleged impasse regarding union security, checkoff,straight seniority, and arbitration, it is true that Respondent wasnot required to yield on these or any other specific union proposals.If Respondent's intransigeance on these matters stood alone, therefore,we might well not regard it as an indication of bad faith.Associatedwith all the other conduct here present, however, it is further evidenceof Respondent's intention to. avoid coming to any agreement at allwith the Union." Respondent's willingness to meet with the unionrepresentatives and explain to them the reasons for its inflexibilityv, as not an acceptable substitute for a sincere effort to reach an accord 18Accordingly, we find that from and after December 27, 1948 (exceptfor the period from February 7 to April 4, 1949), Respondent refusedto bargain with the Union, in violation of Section 8 (a) (5) and (1)of the Act 1°-3.The discriminationa.Hiram PeoplesIn connection with the Trial Examiner's findings as to HiramPeoples, with which we agree," several additional observations maybe made.17 "An employer'smtiansigeance on a particular issue has been found to evidence badfaith in bargaining where the record as a whole has mdlcated that such intransigeancereflected an intention to avoid comingto anyagreement"National .ltaiitime Union ofAmerica,78 NLRB 971,981, entoiced 175 F 2d 686(C A 2), cettnoraii denied 338U S 95416AMs-Chalmers ManufacturingCo v N L RB, 162F 2d 435 (C. A7) ; N L R Bv BosstllanufacturinqGo, 118 F 2d 187 (C A 7)"The General Counsel disclaimed ani contention that there is is any unlawtul refusalto bargain from February 7 to April 4,1949 , the Tual Examunei thetefone found none.We adopt this finding solely on the ground that no exceptions to it have been tiledRespondent contends that it was not under an obligation to bargain with the Unionduring any of the periods undei consnde.atnon because theCIO wasnot contenponaneously(h) of the Act.It further contends thatit wasnot required to bargain room mid-Decemnber 1945 to April4, 1949, on the ground that duung that time a noncomplying local union was in existenceat its plantHowever,the legunnements of Section 9 (f), (g), and (h) are purelynnocedu-alTheydo notlimit the substantive conun'mndof Section8 (a) (3)New Jerseyoat het Mills,Inc ,92 NLRB 604;West Texas Utilities Co y N L RB , 184 F 2d233 (C A D C )Mom cover,matters of compliance with Section 9 (f). (g), rind (h) are not litigablein Board proceedingsRed Rock Company,84 NLRB 521,enforced 187 F 2d 76 (C A.5) , Porto Rico Container Con poratron,81)NLRB 1570,Comfov t Spn ing Corporation,90NLRB 173It can be noted,hovevei, that theBoard has determined IiOm administrativeInvestrnations that the filing requirements of the Act were fully satisfied here, and thatthis was true even if, as the Court of Appeals held in N LTtB v JTigbland Park Manu-facturing Co(184 F. 2d 98 (C. A 4),pending on writ of certiorari No 425, this Term),parent federations like the CIO are required to comply with those requirementsMember Reynoldsconcurs in this disposition of the Respondent's contention conceivingthe Union ^ compliancestatusThetarts in this respect parallel those present in theNew Jersey Cam peteaseHence, although dissenting in that case,Reinber Reynoldsconsiders himself bound by the decision therein2-The Trial Examiner found that Superintendent Heyman aduutted that he calledPeoples to his office the last day that Peoples worked and "that he might then have askedifthe latter couldweathera strike "We find, however,that Ncyman denied that UNITED STATES GYPSUM COMPANY117If Respondent were seeking to justify merely its selection of Peoplesfor layoff during February and early March, when production wasabnormally low, we would, like the Trial Examiner, be inclinedto accept Respondent's interpretation.During this period it is clearthat operation of the cutoff saw was not a full-time job and thatPeoples, if he had been retained, would have had to spend a gooddeal of his time on other tasks, perhaps including some work forwhich his small stature did not well qualify him.Respondent's production did not remain low.From March 15 toJuly 31 the fabricating department, where Peoples had worked, addedso many employees to its payroll that it ended the period with moreemployees than it had had before the February layoffs.21Neverthe-less Peoples was not recalled.It is Respondent's position that it dispensed with Peoples perma-nently because operation of the cutoff saw was at no time a full-timejob, and because Peoples was not able to perform satisfactorily theother tasks to which it was constantly necessary that he be assigned.However, if Peoples was, during periods of normal production, re-quired to spend a substantial amount of his time on work other thanthe cutoff saw, as Respondent contends, and if in doing this otherwork he was as inefficient and unsatisfactory as Respondent saysliewas, it is difficult to understand why Respondent did not hire some-one else in his place many months before February 1949. It mustbe remembered that, during his more than 2 years' service, he wasnever warned of possible discharge because of alleged poor perform-ance.At the time of his layoff on February 5, moreover, no mentionwas made of the shortcomings which Respondent now contends wereso serious.Indeed, Superintendent Neyman admitted that he hadoffered to recommend Peoples "very highly" as a dependable workeron the cutoff saw.In justification, Respondent relies upon the testimony of some of itssupervisors to the effect that the labor market in Greenville was verytight until the time of the February 1949 layoffs.We find this testi-mony unconvincing in the face of the statement by Works ManagerSmith, who was in a better position to be informed on this matter thanany of his subordinates, that the labor shortage in Greenville lastedonly Into the first part of 1948.there was any talk about unions or strikes on that occasionHis admission of possibleinter rogation about a strike was with respect to it conversation with Peoples the previousSeptombei21During the slack penod from February 1 to March 1S, 1949, the fabricating departmentterminated 38 employees, of which 26 were (like Peoples) classified as laborers.FromMarch 15 to July 31 it terminated 37 more (of which 28 were laborers), but hired 85 (ofwhich 60 were laborers)Thus the department ended July with 10 more employees (6more laborers)on its payroll than on February 1 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, as did the Trial Examiner, that Respondent, by failing toreemploy Hiram Peoples, discriminated against him because of hisconspicuous union activity, in violation of Section 8 (a) (3) and (1)of the Act.b.Bennie PearsonBennie Pearson had been employed by Respondent in the grinderroom of its board mill more than 5 years at the time of his layoff onFebruary 5, 1949.Toward the end of September 1948, the board mill superintendent,G. N. Vaught, called Pearson into his office during working hours,questioned him about the Union, and then ended up with: "Well, ifyou had a wife, would you let me or some other man come into yourhouse and rule your house?"Pearson said, "No, Sir."Then .Taughtsaid, "Hell, no.And the Company isn't going to do it either, notcome in here and rule them." Before the Company would let themmove in, he declared, it would shut the plant down 22Early in January 1949, Pearson had another conversation withSuperintendent Vaught, in which Vaught informed him that there wasto be a layoff, adding: "They are going to lay you off, and I'm notgoing to open my mouth. They tell me you are around here gettingthese boys to join the Union."It is against this background that the termination of Pearson'semployment on February 5, 1949, must be considered.Respondent attempts to justify its selection of Pearson for layoffon the ground that he was persistently tardy, that he was a shiftlessworker and not to be depended upon, and that he let the grinder runempty.Yet Pearson's immediate superior, Foreman Jaynes Bentley,admitted that he never complained to any of the higher supervisorsabout Pearson's being late, or shiftless, or undependable.If Pearson really "let the grinder stay empty most of the time,"as one of Respondent's witnesses testified, it seems unlikely that Re-spondent would have kept him in its employ for 5 years.As for Pearson's tardiness, we share the Trial Examiner's beliefthat this, although persistent, was less serious than Respondent wouldhave us believe.Bearing in mind the testimony of Works ManagerSmith that the labor shortage in Greenville came to an end early in1948, we do not see why Respondent would have retained Pearson inits employ throughout the balance of that year if his lateness had beenmuch worse than that of his fellow employees.According to Re-32The Trial, Examiner found that this conversation took place in early January 1949.Examination of the record convinces us that Pearson wac testifying to two different con-versations with Superintendent Vaught, one in September and one in January.Accord-ingly,we find that this particular conversation took place about the 23rd or 24th ofSeptember 1948. UNITED STATES GYPSUM COMPANY119spondent's witness Hendricks, the gatekeeper, "a lot of employees"would sometimes come in and punch the time clock before changingtheir clothes (as Pearson sometimes did) and thus would be late inreporting for work.23Shift Foreman Mauceli admitted that he repri-manded Pearson for his lateness only five times over a period of 2years, and that the last such occasion was 2 to 6 months before thedate of his layoff.The grinder room superintendent, Shepherd,admitted that the most recent occasion on which Shift ForemanMauceli had complained to him about Pearson's work was in July orAugust 1948, 6 or 7 months before his layoff.At the time of Pearson's dismissal, 24 of the 33 laborers retained onthe board mill payroll had been hired more recently than he.Respondent's subsequent handling of Pearson's case sheds additionallight upon its motive in terminating his employment.When salesand production improved, Respondent hired 33 laborers for the boardmill between March 15 and July 31.This was 12 more than had beenreleased during the slow period from February 5 to March 15.Al-though Pearson had been told that his layoff was temporary and thathe would be recalled, Respondent never sent for him.He alone ofthe 6 men in the grinder room was never taken back to work.We find, as did the Trial Examiner, that Respondent's termination.of Bennie Pearson's employment on February 5, 1949, was motivated,not by a sincere dissatisfaction with his work, but by Respondent'shostility to his union activities, and that Respondent thereby violatedSection 8 (a) (3) and (1) of the Act.c.PaulJohnsonPaul Johnson was added to Respondent's pressboard departmentpayroll on March 19, 1947.2'When the Union began to organize alocal chapter in December 1948, Johnson attended meetings and ledits prayers.He had previously persuaded some of the men at theplant to become union members.Early in January 1949, shortlybefore Johnson was laid off, Superintendent Wiley Swilley of thepressboard department came to where Johnson was working at one ofthe presses and informed Johnson that he had been told that Johnson"Hendricks'testimony that he never saw Pearson ring in after 7 o'clock tended torefute other evidence offered by Respondent to the effect that Pearson often came inextremely lateWe cannot accord weight to assertions in Respondent's brief as to whatthe time clock cards would have shown in Pearson's caseThe record reveals no denialby the Trial Examiner of any offer by Respondent to have these cards admitted in evidence,nor anytestimony or stipulation as to their content24The Trial Examiner erroneously found that Paul Johnson had been hired onMarch 1,1948, and laid off on February 23, 1949. The actual dates were March 19, 1947, and Jan-mary 26, 1949.The mistakes resulted from the fact that Respondent had two PaulJohnsons in its employIt was the other Paul Johnson,who worked in the fabricating,department,who was hired and laid off on the dates found by the Trial Examiner. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas one of the main leaders in the Union and had been doing somepraying at the canon meetings.When Johnson admitted the praying,Swilley said, "Well, I thought you weren't going to join the union,"and then walked on.On January 26, 1949, Paul Johnson was laidoff and was never recalled.Respondent explains Johnson's termination on the ground that thecurtailment in production referred to above made it necessary to makemass layoffs.Thus, Foreman Jack Gordon testified that Johnson was.laid off simultaneously with a group of 25 to 30 other men, and thatthis group had been selected on the basis of which were "the newest,the least versatile," and the least capable.However, Johnson was released on January 26, 3 days before thedate given by Works Manager Smith as the date on which the man-agement had come to the conclusion that a reduction in staff wouldbe necessary.Contrary to Gordon's assertion, only three other em-ployees in the pressboard department (and only five in the entireplant) were released along with Johnson, in advance of the numerouslayoffs of early and mid-February.As for Johnson's relative length of service, two-thirds of thelaborers retained in the pressboard department at the time of his lay-off were hired more recently than he.As to "versatility," there is no,showing in the record that,Jolnson was less versatile than the morerecently hired laborers retained on the payroll after January 26.Johnson had previously been employed by Respondent in 1937 andagain in 1946, in different departments.Within the pressboard de-partmnent itself he had worked on a variety of operations all over thedepartment.There is no evidence, moreover, that Johnsonwas lessstrong or less skillful than the men who were retained after his layoff:At bottom, then, Respondent is relying upon its complaint thatJohnson frequently left work to smoke or to talk and that he stayedtoo long in the smoking room.Yet Superintendent Swilley, who.often passed by where Johnson worked, admitted that he had neverseen Johnson leave his work.Furthermore, Respondent's own wit-ness Joseph Brown testified:"Well, he didn't smoke so much, not aslong as he was working with me."When asked if he had ever seenJohnson sneak off for a smnoke, Brown replied definitely that he hadnever seen him do so. Johnson's immediate supervisor,Foreman JackGordon, testified that Johnson was an "average" worker. It is notcontended that Johnson was ever warned that his alleged excessivetalking. smoking, or lingering in the washroom might result in hisdismissal.It is not suggested, moreover, that Johnson's conduct in these re-spects had changed any since his rehiring in 1947.We believe that,if TnImson's behavior had been as annoying to Respondent as it now UNITED STATESGYPSUM COMPANY121contends, it would not have retained him on its payroll for almost 2years.Once again, Respondent cites the labor shortage.And onceagain we note that Works Manager Smith testified that the shortagecontinued only through the first part of 1948.At the time of his layoff, Johnson was told by Superintendent Swil-ley that, he would be recalled when business improved.Business didimprove.From March 15 to July 31, 1949, Respondent hired 62laborers for the pressboard department.The total number of sepa-rations during the slow period from January 25 to March 15 had beenonly 14.Yet Johnson failed to receive a call to return to work.We find that Respondent laid off Paul Johnson on Jaiiuary 26, 1949,because of his connection with and activity on behalf of the Union,and not because of a decline in business,' and that in so doing Re-spondent violated Section 8 (a) (3) and (1) of the Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent, United States Gypsum Com-pany, Greenville, Mississippi, its officers, agents, successors, and as-signs, shall:1.Cease and desist from :(a)Making unilateral changes in wage rates, or in any other man-ner refusing to bargain collectively with International Woodworkersof America, CIO, as the exclusive bargaining representative of allthe employees in the unit found appropriate in the Intermediate Re-port attached hereto.(b)Discouraging membership in International Woodworkers ofAmerica, CIO, or in any other labor organization of its employees, bydischarging, laying off, refusing to reinstate, or failing to recall any ofits employees, or inanyother inanner discriminating in regard to theirlure or tenure of employment, or any term or condition of their em-ployment.(c) Interrogating its employees concerning their union member-ship, activity, or attitude.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Woodworkers.ofAmerica, CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage in25In this we go further than the Turd Examiner. who held thatthe failure to recallJohnson was discunuuatory, but thathis originallayoffwas probably motivated byeconomic reasonsWe believe that the TrialExaminer's findingin thisrespectwaschieflythe resultof the confusion in dates referred to in footnote24 above. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDother concerted activities for the purpose' of collective bargaining orother mutual aid or protection, and to refrain from any or all of suchactivities, except to the extent that such right may be affected by anagreementrequiring membership in a labor organizationas a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Wood-workers of America, CIO, as the exclusive representative of allemployees in the unit found appropriate in the Intermediate Reportattached hereto, with respect to rates of pay, wages, hours of employ-ment, arbitration, seniority, checkoff, and other conditions of employ-ment (including union security, provided that the Union has beenauthorized under the provisions of the Act) and, if an understandingis reached, embody such understanding in an agreement.(b)Offer to Hiram Peoples, Bennie Pearson, and Paul Johnsonimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or other.rights and privileges.(c)Make whole Hiram Peoples, Bennie Pearson, and Paul John-son in the manner provided in the Intermediate Report under theheading "The remedy," for any loss of pay they may have suffered byreason of the Respondent's discrimination against them, except thatback pay for Paul Johnson shall be computed from January 26, 1949.(d)Upon request, make available to the Board, or its agents; forexamination and copying, all payroll records, social security pay-ment records, time cards, personnel records and reports, and all otherrecords necessary to analyze the amounts of back pay due and theright of reinstatement under the terms of this Order.(e)Post at its Greenville, Mississippi, plant, copies of the noticeattached hereto and marked Appendix A 26 Copies of said notice,to be furnished by the Regional Director for the FifteenthRegion,shall, after being duly signed by Respondent, be posted by Respondentimmediately upon receipt thereof and maintained by it forat leastsixty (60) consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat saidnotices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for the Fifteenth Region inwriting, within ten (10) days from the date of this Order, what stepsRespondent has taken to comply herewith.26 In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words "A Decision and Order,"the words"A Decree ofthe United States Court of Appeals Enforcing." UNITED STATES GYPSUM COMPANY123Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in INTERNATIONAL WOOD-WORKERS OF AMERICA, CIO, or in any other labor organizationof our employees by discharging, laying off, refusing to reinstate,or failing to recall any of our employees, or in any other mannerdiscriminating in regard to their hire or tenure of employment,or any term or condition of their employment.WE WILL NOT interrogate our employees concerning their unionmembership, activity, or attitude, or in any other manner inter-fere with, restrain, or coerce our employees in the exercise oftheir right to self-organization, to form labor organizations, tojoinorassistINTERNATIONAL WOODWORKERS OF AMERICA, CIO, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection, and to refrain from any or all ofsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8 (a) (3) ofthe Act.WE WILL NOT make unilateral changes in wage rates.WE WILL bargain collectively upon request with INTERNATIONALWOODWORKERS OF AMERICA, CIO, as the exclusive representativeof all our employees in the bargaining unit described below, withrespect to rates of pay, wages, hours of employment, arbitration,seniority, checkoff, and other conditions of employment (in-cludin(y union security, provided that the Union has been au-thorized under the provisions of the Act) ; and if an understand-ing is reached, we will embody such an understanding in a signedagreement.The bargaining unit is :All production and maintenance employees at our Green-ville,Mississippi, plant, including firemen, but excludingwatchmen, office clericals, storeroom clerks, testers, the headboiler operator, the fabricating leader, the warehousemanin the fabricating and shipping department, the head' sawfiler, the quality leaders in the pressboard department, theunloading supervisor in the yard, and all other supervisorsas definedin the Act. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer Hiram Peoples, Bennie Pearson, and PaulJohnson immediate and full reinstatement to their former orto substantially equivalent positions,without prejudice to theirseniority or other rights and privileges,and make them wholefor any loss of pay suffered as a result of the discrimination.UNITEDSTATESGYPSUMCOMPANYEmployer.By -------------------------------------Dated ------ -------------------(Representative)(Title)This notice must remain posted for 60 clays from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderMr. Andrew P. Cai ter,andMiss Itelen F. Huns phi ey,for the General Counsel.JIr.J.B Touchstone,ofAnniston, Ala, andCllr.J B. Henna,of Jackson,Miss., for the Union.Macloash, Spray, Pi we & Uimdei wood,byMessrsHarold D BurgessandArlando Cate,of Chicago, Ill, for Respondent.STATEMENT OF THE CASEUpon a charge and amended charges duly filed in this proceeding by Inter-nationalWoodworkers of America. CIO, herein called the Union, the GeneialCounsel of the National Labor Relations Board, herein called respectively theGeneral Counsel and the Board, issued his complaint dated April 17, 1950,against United States Gypsum Company, Greenville, 'Mississippi, herein calledRespondent.The complaint alleged that Respondent had engaged in and wasengaging in unfait labor practices affecting commerce within the meaning ofSection 8 (a) (1), (3), and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, herein called the Act.Copies of the charge,the amended charges, the complaint, and a notice of hearing were duly servedupon the partiesWith respect to unfair labor practices the complaint alleged in substance thatfrom on or about August 21, 1948, and thereafter, Respondent made statementsto its employees for the purpose of discouraging collective bargaining and mem-bership in the Union, interrogated employees concerning union membership ;questioned employees concerning voting in a representation election ; exhortedemployees to withdraw from the Union ; threatened to close the plant if theUnion won the election, requested employees to persuade other employees tocease union activities; discriminatorily laid off Paul Johnson, Hiram Peoples,and Bennie Pearson, and on and after November 3, 1948, unlawfully refused tobargain with the Union, the majority representative of Respondent's employeesin an appropriate unitIn its answer dated May 3, 1950, Respondent admitted the jurisdictional allega-tions of the complaint, admitted that Johnson, Peoples, and Pearson were laidoff on or about the dates alleged, did not contest the allegations concerning theappropriate unit or the Union's sometime majority in the unit, denied upon in-formation and belief that its employees were subjected to interrogittnon or threatsin connection with union membership or activity, denied any discrimination inregard to the layoffs, and denied any unlawful refusal to bargain UNITED STATESGYPSUM COMPANY125Pursuant to notice a hearing was held before the undersigned Trial Examinerduty designated by the Chief Trial Examiner, in Greenville, Mississippi, on May9. 10, 11, and' 12, and in New York, New York, on May 26, 1950All parties wererepresented, participated in the healing, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidencepertinent to the issuesAt the opening of the hearing, counsel for Respondentmoved to dismiss that portion of the complaint alleging a discriminatory refusalto reemploy Johnson and Peoples and the 8 (a) (1) allegations on the groundthat they exceeded the specifications in the charges.The motion was deniedA motion by the General Counsel made at the close of the hearing to conform thepleadings to the proof was granted without objection.None of the parties tookavail of opportunity to- argue on the recordAll parties were granted to July 10for the purpose of filing briefsA brief has been i eceived from Respondent' andthe Geneial CounselAfter the close of the hearing, a motion by the GeneralCounsel to reopen the record to receive documentary evidence concerning thelabor market in the Greenville area vi as deniedUpon the entire record of the case and from my observation of the witnesses,'I make the following.FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation with an ollice and place ofbusiness inGreenville,Mississippi,where it is engaged in the manufacture of insulatingboard and cardboardDuring 1949, Respondent pun chased logs, alum, and sizingvalued in excess of $100,000. of which approximately 50 percent was shipped toRespondent from points outside the State of lVMlississippi.During the same period, Respondent's production exceeded $200,000 in value,fiPpioxunately 75 percent of which was shipped to points outside the State ofMississippiThe jurisdiction of the Boaid is not contestedIITHE ORGANIZA'1ION INVOLVEDInternationalWoollwoikers of America, affiliated with the Congress of Indus-trial Organizations, is a labor organization admitting to membership employees ofRespondentIII.THE UNFAIR LABOR PRACTICESA. Interference,restiaoit, and coercionB'iom 1937 until May 1948 Respondent's employees were represented by UnitedCement, Linie and GypsumWorkers, AFL In thespring of the latter year,the Union asked recognition and thereafter filed a petitionOn September 17,an election was held by the Board with the Union the only labor organizationon the ballot.WorksManager S A Smith testified that several months prior to the electionlie told his foremen that he wanted nothing to do with a CIO union ; that therecoils of such unionswerereplete with instances of violence, work stoppages,and stiikes,that lie desiredthatno "outsiders"come in to disturb the existingiA motion bi Respondent for peinussion to file a ieiily biief was denied on August 14,1950, bi the Chict Tual Exaininei'The testimony of James Bentley was taken by deposition in Memphis, Tennessee, onDLU 22, 1950 1 had, of course, no opportunity to ohseive bunAppaienth the AFT, of ganization had ceased to function 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDharmonious relation between management and employees, and that he wantedto do all that legally was possible to persuade the employees not to select a CIOunion.Smith instructed the foremen, lie testified, that it was their responsibilityto inform the employees about the CIO, to point out benefits which Respondenthad granted, to tell employees that they could do as they chose but that nounion could secure an agreement with Respondent granting absolute senioritypreference, checkoff of dues, union shop, or arbitration.On September 16, the day preceding the election, Smith assembled all theemployees, told them that the Union could gain no more for them than Respondentwould give, and warned that Respondent would close its plant and move itsoperation before it would agree to absolute seniority, checkoff of dues, a unionshop, or arbitration.During the preelection period, Smith spoke, he testified, to 40 or 50 individualemployees concerning the Union and in the course of these conversations askedeach his opinion of the Union.Shift Foreman Joe Mauceli testified that he asked employees how they feltabout the Union, told them that Respondent had treated them in a fair manner,and expressed his belief to them that the Union could not gain more for themthan they then had.Wiley Thomas Swilled-, superintendent in the pressboard department, testifiedthat he told the employees that the Union had made rash promises which itcould not fulfill, recited the benefits which Respondent had granted, and askedthem to vote "No" in the election. Swilley testified that Manager Smith hadinstructed him to find out the sentiment of employees toward the Union but that hedid not question employees directly in that connection.G.M. Vaught, superintendent of the board mill, testified that he probablyasked employees how they felt about the Union both before and after the elec-tion and recalled that he had exhibited a union application card to an employee,F.M. Howell, bearing Howell's signature and reminded Howell that the latterhad earlier said he wanted nothing to do with the UnionVaught testified furtherthat he told employees that Respondent would not agree to checkoff of dues or amaintenance of membership provision in any contract.Superintendent S. O. Neyman testified that he talked to a number of employees,singly and in groups, before the election, asked them why they thought that aunion was needed, suggested that he was as capable of settling their complaintsas an "outsider," and told them they were free to join the Union if they chosebut that lie pref erred that they not do so.Neyman testified further that he questioned employee Hiram Peoples as to whyPeoples thought a union was necessary.Shift Foreman Jack M. Gordon testified that he asked employee Paul Johnsonhow the latter felt about the Union.Foreman James S. Bentley testified that lie asked 8 or 10 employees whatthey thought about the Union and if they believed that one was needed.Employee F. M. Howell, an observer for the Union at the election, testified.credibly and without contradiction that about 2 weeks before the election, Man-ager Smith asked why the latter wanted a union, inquired how he was going to-vote, and said that if the Union won there would be a strike.During the sameperiod, according to Howell's credited and undenied testimony, SuperintendentVaught asked him who started the Union, said that Respondent wouldn't "dobusiness" with the Union, and that the plant would be closed before Respondentwould agree to seniority, arbitration, and checkoff.As shown above, Respondent's active management force headed by WorksManager Smith strongly opposed the selection of the Union and sought earnestly UNITED STATES GYPSUM COMPANY127to persuade the employees that such a choice would not result in any gain forthem.To the extent that Respondent's electioneering was confined to an ex-pression of its desires, appeals to reason, or noncoercive phrophecy as to the resultof organization, it is not contended, and I do not find, that any violation of theAct occurred.However, the conversations with employees were rarely con-ducted within such confines.Smith admitted that he asked 40 or 50 employeeshow they felt about the Union ; Foreman Mauceli testified that he, also, so inter-rogated employees, explaining that foremen were instructed to do so by Smith.Vaught also admitted interrogating some of the employees concerning the Unionand admitted that he may have indulged in similar questioning after the elec-tion.Superintendent Neyman conceded that before the election he asked theemployees in his department why they felt they needed a union but did notrecall asking any if they were union members or how they intended voting.Such interrogation whether accomplished by the direct question, "Are you amember of the Union"? or with more subtlety by inquiring of employees how they"feel" about a union has consistently been held to violate the Act.4 I find that bysuch interrogation of its employees at about the time of the election and there-after, Respondent interfered with, restrained, and coerced them in the exerciseof their rights under Section 7 of the Act and thereby violated Section 8 (a)(1) of the Act.B. The refusal to bargain1.The appropriate unit; the Union's majorityIn the representation cases which resulted in the election of September 17,the Board found all production and maintenance employees including firemen,but excluding watchmen, office clericals, storeroom clerks, testers, the head boileroperator, the fabricating leader, the warehouseman in the fabricating and ship-ping department, the head saw filer, the quality leaders in the pressboard de-partment, the unloading supervisor in the yard, and all other supervisors asdefined in the Act, to constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.After the electionof September 17, in which a majority of the votes was cast in favor of the Union,the Board on September 27 issued its certificate to the Union as the exclusiverepresentative of the employees in, the appropriate unit for purposes of collectivebargaining.Neither the propriety of the unit nor the validity of the certifica-tionwas contested in the present proceeding. I find, therefore, that the unitdescribed is appropriate and that at Al times material herein, after September17, 1948, the Union had been and now is the exclusive bargaining representativeof the employees in the unit.On October 21, the Union requested a bargaining conference and Respondentagreed to meet on November 4. On November 3, however, J B Hanna and J. B.Touchstone, representatives of the Union, telephoned Works Manager Smith thatthey would be unable to keep the appointment. In response to Smith's invitation,they did, however, visit with him briefly on the afternoon of the third.Noattempt to bargain was made on this occasion but Smith seized the opportunityto advise the representatives that, as he testified, "you boys might get alongbetter if you didn't stick your necks out too far . . . you told our employeesthat you were going to get them the type of seniority, the type of checkoff, thetype of union security, and the type of arbitration that you had in your contractStandard-Coosa-Thatcher Company,85 NLRB 1358.579 NLRB 48 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Masonite . .we will not agree to itWe will negotiate it, but we willnot agree to it "No later date for meeting was then agreed upon although Respondent wasready to meet at all reasonable timesOn December 23, Smith advised allemployees by letter :You and I are beginning to look more closely at the quality and the costof the things we buy. The customers for our products are becoming morecritical.Our foremost need here is for greatly improved quality. The need forlower cost is also urgentThese can be brought about by increased effi-ciency.The help of each of you is necessaryIn my opinion, we have the best men in the Gieenville area working atthis plantFor years we have been able to pay a premium over the rates ofthe area in order to get the best menTo continue favorable rates, and to recognize the excellent pei tormanceof the men at this plant (luring the past ye.ir, all hourly rates will be in-creased 5 cents per hour, effective Monday, December 27th, 1948This in-crease is made without prejudice to the privilege of the Union to representyou.I ask your continued full cooperation.A copy of the letter was sent to the Union.On January 27, the patties met againThe Union presented its contract de-mands.Smith remarked that he disapproved of the clauses ielatmg to seniority,union security, checkoff of dues, and arbitration and that, though willing to dis-cuss such proposals, he would not agree to themThe nest meeting took place on May 27 and after a short conference was ad-journed to June 9.These two meetings resulted in no agreementRespondentcontended that it was unable to raise wages and Smith ieitetated his objectionsto the Union's proposals on seniority, union secuii_ty, checkolt, and arbitration.On June 23, Respondent submitted its counterpi oposal in effect offering toembody its existing rules, practices, wages, hours, and other conditions ofemployment in a formal agreement but reserving to itself the tight to raise wagesif it so desired.The proposals of both parties were discussed again in meetings on July 21 andAugust 8 without agreement being leached on any matter of substance. Onrepresent the employees in the unit, that doubt was thus cast upon the con-tinuedmajority status of the Union, and that lie would not meet withtheUnion again until the doubt was resolved. The Union never requestedanother meeting and none has been held. Throughout the period followingcertification Respondent has met with the Union on all occasions «lien requesteduntil October 14, 1949, and has expressed willingness at all times to discussany proposal made by the UnionThe General Counsel contends that the Respondent has unlawfully refusedto bargain throughout the entire period on seniority, union security, checkoff,and arbitration and that a further refusal is to be found in the unilateral wageincrease announced December 23, 1948, and certain layoffs made in January andFebruary 1949.Respondent contends that, as to the wage increase, the Union had failed toarrange for negotiations, that there.itas no indication when, if ever, it would doso, that Respondent felt a wage increase was necessary in order to maintain UNITED STATES GYPSUM COMPANY129its competitive position in the labor market and to preserve employee morale,and that it could not he expected to await indefinitely upon the UnionThe position taken by Respondent ignores the fact that the Union had onOctobei 21 requested a meeting for purposes of negotiating :n: agreement. True,no date for meeting was set and, tine, without fault of RespondentBut thereis nothing in. the record from which Respondent could have inferred that theUnion had abdicated from its position as statutory representative; nothing fromwhich Respondent reasonably could infer that the Union was indifferent.Re-sponclent's desire to maintain its practice of paying wages higher than otheremployers in the area could have been satisfied just as expeditiously withoutflouting the UnionIts principal competitor had last raised wages in July,August, or September, 1948. thus Respondent was not met with an emergentsituation for its competitive position as a wage payer hind remained static for atleast :l monthsRespondent should have notified the Union of its intent andhave given the Union opportunity to consent to the wage rise.None of thereasons advanced by Respondent excuse it from its duty to deal with the statu-tory representative of its employees on such it vital matter.The decision ofthe Supicone Court in theG'oluni,biav. L'nanlclcnqcase' supplies no authority forRespondent's conductlit that case the Cotut held merely that an employerwas under no obligation to bargain with a union absent a request that it do so.The situation here is sh:iiply distinguishable'Respondent did not fulfill itsduty to bargain b> notifying its employees that the wage increase was given"without prejudice" to the right of the employees to be represented in suchmatters by their representativeThe unilateral action was itself prejudicialto that rightFinally, it is nnaiaterial that the Union made no immediatewithout alienating some. at least, of its followersThe wage increase was athin:, accomplished, so the Union on February 21 filed its charge alleging thatthe Respondent had thus violated the Act.I find that by unilateially granting the wage increase of December 27, 1948,Respondent acted in derogation of the right of the Union to bargain on sucha matter'lit January and February. for economic ieasons. Respondent made ieductionsin its working forceNo inention of such intention was made at the negotiationson January 27 and the Union was never afforded opportunity to bargain withRespondent concerning a for nnila relating to selections for layoffThe GeneralCounsel asserts this conduct on the part of Respondent to be further evidence of arefusal to bargain.On January 27, the Union presented a form of contract toRespondent including a clause requiring layoffs to be made on the basis ofdepartmental seniority, with the worker first hired being the last to be laidoff.This was, of course, the clearest request that the Union be consulted iiisuch mattersRespondent answered that it would not grant "straight senior-ity," its characterization of the Union's proposal, and made layoffs in Februaryand later without further consultation with the UnionSubsequent meetings for negotiation led to no agreementRespondent'scounterproposal, submitted June 23, sought to have the Union accept responsi-°N L. R B. v Columbian Enamelmq and Stamping Company, Inc,306 U S 2927Allis-Chalmers Alanufacturing Company v N L R. B,162 F 2d 435 C A 7)'In its brier Respondent argues that at the time the increase was granted, the Unionhad established a local at Greenville, that the local had not then complied with Section9 (t) and (h) of the Act, and thus, that Respondent was under no obligation then tobargain with the Union(The Piadential LifeInsurance Coisp(myofAisciiea, S1 NLRB275)Tine, steps had been taken in Decenibei to form such a local but no chaitei wasissued until Febiuarv 1949I find no merit in this aigunient953841-52-i of 94-10 130DECISIONSOF NATIONALLABOR RELATIONS BOARDbihty for all strikes in the plant whether or not authorized.Throughout themeetings,Respondent consistently adhered to its first announced position thatit never would agree to "straight seniority," union shop, checkoff, or arbitrationSmith testified that he, personally, was opposed to granting such benefits but that,as works manager, he had complete authority to enter into any agreement withthe Union which he might consider provident. Other evidence, however, tendsto cast doubt upon the extent of Smith's real authority.A booklet, "Your Workand Your Company," published by Respondent and distributed to all employees,must have had an inhibitory effectIn pertinent part the booklet reads :SENIORITYThe Company retains the exclusive right to determine and select thosebest qualified to occupy the various positions in a plant.Such qualificationsas performance, skill, general fitness, and length of service are consideredin making these selections.FREEDOM OF ACTIONAn employee has the right to join, to refuse to join, or to resign from anyunion.These rights of the employees are respected by the Company and heis assured that membership, or non-membership in a union will not affecthis relations with the Company.The Company does not agree to any formof closed shop.CHECK OFFThe payment of union dues is solely an employees decision and concernsonly himself and the union.The Company will not check off union dues.ARBITRATIONThe arbitration of labor disputes is an improper means for making de-cisions in matters which affect the Company. The third party who, asarbitrator, makes such decisions, obviously has no responsibility in Manage-iment.Decisions affecting the Company are solely Management's respon-,ibility, and, therefore, cannot be delegated to a third party.Respondent, rather clearly, has adopted a policy of not agreeing to seniority(except as set forth above), union security, checkoff, and arbitration.It istrue, of course, that an employer is under no compulsion to accede to the demandsof a union in these matters. It is equally true, however, that unions and em-ployers very frequently incorporate one or more of them in collective bargainingagreements, and it follows that a fixed determination not to agree on such matters,except on the employer's terms, is to remove them from the field of bargaining.Smith's testimony that he was always willing to listen to argument and to enterinto discussion on the four points does not in the slightest degree establish thathe was willing to bargain on them.His own testimony is a memorial to the con-trary."We will discuss but we will never agree."When it is considered that on the day preceding the election Smith told theemployees that the plant would close before Respondent would agree to "straightseniority," arbitration, union shop, or checkoff, that Respondent's inflexibleposition in these matters was reiterated time after time to the union negotiators,that the manual distributed to the employees expressed the same determination,the conclusion is justified that on such matters Respondent's mind was closed,that, as Smith testified, "We will negotiate it. but we will not agree to it."Theseexpressions reveal a fixed determination not to bargain under any circumstances UNITED STATES GYPSUM COMPANY$131on such subjects, and a purpose to preclude agreement by maintaining a posi-tion inconsistent with the bargaining rights of the Union.There can be littledoubt that seniority and union security, affecting as they do, or may, "rates ofpay, wages, hours of employment, or other conditions of employment" are mattersupon which an employer is required to bargain. So, too, as to arbitration. Justas an employer must bargain with the representative of his employees ongrievances so must he about a method of resolving them. Arbitration is oneway in which this may be done.The Board has found(Hughes Tool Company,56 NLRB 981) that an agreement to check off dues for a minority union invadesthe province of bargaining reserved for the majority representative.The Courtof Appeals for the Fifth Circuit had this to say, however, when that case waspresented to it :The collection of dues by a union from its, members is not in its nature amatter for collective bargaining, which by the Act is limited to agreeing withthe employer on rates of pay, wages, hours of employment, and other condi-tions of employment, together with adjusting grievances between employeesand the employer. . . . As a matter of convenience to employees andunions this Company has for a long time agreed to deduct from wages andpay to the unions the dues of their several members who in writing requestit.No law commands this, and if impartially done and not as favoring orassisting any union no law forbids it.I have found no subsequent Board decision upon this precise point so, althoughaware that the question of checkoff is one frequently and almost traditionallythe subject of bargaining between unions and employers, I do not find that it isa matter about which an employer is commanded by the Act to bargain.Bargaining of course means more than meeting when requested and discussingany subject about which agreement is sought.The theory of the Act in thisaspect is that negotiators imbued with a spirit of good faith and with mindsopen to conviction will reach agreement.But this was not the situation inGreenville.Smith's statement that he was willing to negotiate did not mean thathe could be persuaded to retreat from his announced position, as the Union'sexperience in the meetings with him clearly shows.Respondent, through Smith,had taken an adamantine position. Its representative was willing to talk butnot to agree.As has been said, Respondent's position on the union shop removed it from thearea of bargaining and the Union and its principals were told in effect that theycould not even aspire to attain any form of union security. It is thus of nomoment that the Union had not obtained authority under Section 9 (e) of theAct to contract in that respectRespondent's statements were sweeping andclearly were intended to mean that no such provision would be considered evenwere the Union to qualify itself.From February 7 to early April 1949, Respondent refused to meet with repre-sentatives of the Union for the stated reason that during this period the Unionhad formed a local at Greenville and that the local had not for that termcomplied with the provisions of Sections 9 (f) and (h) of the Act.The GeneralCounsel expressly disclaimed any contention of an unlawful refusal to bargainduring this period.None is found.I find that Respondent by the unilateral wage increase of December 27, byfailing to bargain with the Union on a formula for layoff, and by adheringrigidly to a policy of refusing to recede from its position on seniority, unionsecurity, and arbitration, refused to bargain with the Union in violation of'HughesToolConipaiii/ v N. L R B,147F. 2d 69,74 (C A. 5).0 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8 (a) (5) of the Act and that by such conduct Respondent interferedwith, restrained, and coerced its employees in the exercise of their rights underSection 7 of the Act, thereby violating Section 8 (a) (1) of the Act10As the Respondent has failed to bargain with the Union, the fact that itreceived a rival claiin for recognition in October 1949 does not now absolve itfrom that duty. The Union. by the conduct of Respondent, has not been affordedopportunity to bargain for the employees, an opportunity guaranteed it by theBoard's certificate.C.The layoffs; the refusals to iemstateHiram Peopleswas first employed by Respondent in September 1946Heworked at a number of odd jobs around the plant but for the last year of hisemployment operated a cut-off saw in the fabricating departmentSometimebefore the September election Peoples joined the Union and in December whenthe Union was in the process of forming a local, he was elected to temporaryoffice as financial secretary.On February 5, 1949, Peoples along with a number of others in the fabilcatingdepartment was laid oft. About 2 weeks before this event, according to Peoples,his superintendent, Neyman, approached him at work and, after saying that heknew Peoples had joined the Union. asked what Peoples thought that the Unionwould do for him, and if Peoples thought that he could weather a strikeNeymanthen told Peoples to come to the former's office that afternoon and, when Peoples(lid so, the inquiry continuedNeyinan asked Peoples to iecall what had hap-pened to the people during the flood," and warned that if Peoples continued inthe Union the same thing might happen to himOn February 5, Peoples was informed by Foreman Youngberg that lack of workmade his layoff necessary but that Peoples would be notified when businessimproved.Peoples was never recalled to workSuperintendent Neyman testified that lie talked to Peoples concerning theUnion before the election but said that he could not recall doing so in January1949, as Peoples testified. and could not recall mentioning anything to Peoplesabout the floodNeyman testified that lie did call Peoples to his office on thelast day that Peoples worked and that lie might then have asked if the lattercould weather a strike.Neyman admitted that be knew Peoples to be a unionmember and that on the day of the layoff, he offered to give Peoples a recommen-dation as a dependable workerForeman Youngberg admitted that he knewthat Peoples was an officer of the Union Local.Peoples is a small man, about v' li'' iii height and weighs about 12:i poundsRespondent asserts that his physique was a consideration leading to,his inclusion in the layoff.Nc^ nianl conceded that Peoples was an efficientand satisfactory eniplo3ee in the operation of the cut-otl saw but asserted thatwith the drop an production, these was no full-tune einplo^uient in that workShift Foreman Garrett testified that lie tried Peoples on a number of jobs anthe fabricating department, that Peoples performed satisfactorily only on thecut-off saw, that he was not suited for work requiring skill or precision, andthat he was not tall enough to stack productsForeman Youngberg testifiedMat Peoples was so slow in feeding the planking machine that the productionof woikers who depended upon the machine's output was lessenedAccordingto Youngberg, the least capable and versatile workers were selected for layoff,Peoples among theiu.Al0L R Bv7'ocei IfosictilMills,180 F 2d 701 (C .A 4, Much 0, 1900" A Biblical allusion0 UNITED STATES GYPSUM COMPANY133The evidence amply supports Respondent's claim that the layoffs in early1949 were occasioned by a drop in sales which was reflected in a lessening ofproductionI believe, too, that the evidence establishes that Peoples, if forno other reason than his small stature, was of less value to Respondent in aperiod when employees might he shifted to several jobs during a day than othersmore robustThe evidence convinces, hove ever, that this deficiency was exag-gerated in the testimony of Garrett and Youngberg; that Peoples was goodenough to work on a variety of jobs for more than a year before being assignedto wook regularly on the cut-off saw; and that what little criticism was directedtoward his work was more in the native of instruction than complaint. Peopleswas senior in point of duration of employment to many who were retained andthe General Counsel points to this circumstance claiming to find in it an indiciaof discriminationNot without some doubt do I find that the evidence byits preponderance fails to establish this claimThere was a valid reason tomake layoffs in the fabricating crew, Peoples was under disability because ofhis physique when consideration was given to which employees best could besparedIn May or June 1949, business having improved, another was hired to operatethe cut-oil sawPeoples was not recalledRespondent explained that in 1919the labor market in Greenville was so eased that it could select from a muchlarger and better qualified group of applicants than before; that considerationof Peoples' physical stature and assented lack of versatility militated againsthis re allPeoples had operated the saw satisfactorily for a year before hislayoff and I do not believe that he was as inept as Respondent asserts. Thereis no cuigestion that the work assigned to Peoples or work which he reasonablynight have been expected to perfoi nu requui ed the possession of any particularskill of pecul ai aptitudeI credit Peoples' testimony to the effect that heworked on a variety of other jobs without serious criticismI believe that hewas. upon considerations of experience and pioved capacity, a desirable em-ployee on the cut-oft sawIt is difficult to understand Respondent's failure torecall hlnn when a full-time saw operator was neededThere is credible evi-dence however winch I consider offers an explanationPeoples was a tempos ary,officer of the Union, an organization which Respondent had sincerely hoped neverwould he chosen to represent its employees, and with which Respondent hasrefused to bargainNe>n ian had, I find, warned Peoples that adherence tothe Union would subject Will to the hazards of the "flood," a not too subtlyveiled threat to his continued employmentThe inner e circumstance of callingPeoples to his office either on the last day of employment, as Neynian testified,or 2 weeks before, when Peoples put it, suggests the necessity for explanation.Peoples said he was then questioned about the Union and warned about thefloodHeyman said he recalled nothing about the Union or the flood but ad-nutted that there may have been some talk about a strike. It does seem some-what extraordinary that a department superintendent would call in a simpleemployee such as Peoples for interview when, according to Foremen Garrettand Youngberg, Peoples had already demonstrated such clumsiness, ineptitude,and lack of versatility as to warrant continued employment only in a situationwhere competent workers were most dilfteult to secureI find that Respondent's explanation of its failure to recall Peoples does notmeet the evidence tending to establish that this failure was motivated by Re-spondent's objections to his membership in and activity in behalf of the Union."By failing to recall him, Respondent discouraged membership in the Union by1111 l II ^11awifacturing Company, Inc, 87NLRB 1373 I134DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminating against Peoples in regard to his hire and tenure of employment,and thereby violated Section 8 (a) (3) of the Act.By such discrimination andby interrogating and threatening Peoples in respect tohis membership in andadherence to the Union, Respondent interfered with, restrained, and coercedPeoples in the exercise of his rights under Section 7 of the Act and therebyviolated Section 8 (a) (1) of the Act.Bennie Pearsonstarted his employment for Respondent in June 1943 andcontinued until laid off on February 5, 1949.Pearson joined the Union some-time after the representation election.Pearson testified that 2 days before theelection his superintendent, Clarence Shepherd, Jr, asked what Pearson thoughtabout the Union and if he believed that the Union would gain for the employeeswhat it promised.Pearson replied that he did not know and Shepherd went on,"Well I will tell you, no.The Union is just a bunch of crap. If you want ajob and want to continue work here, you better work against the Union."In early January 1949, still according to Pearson, Superintendent Vaughtcalled Pearson to his office, asked the latter how long he had been working inthe plant, inquired what the Union ever had done for him and asserted that,just as Pearson would not permit a stranger to enter and rule his household,the Respondent would close its plant rather than submit to the rule of a Union.Vaught continued, Pearson testified, to say that there would be a layoff, thatPearson had been active securing members for the Union, and thatPearson'sname would lead the layoff list.Perhaps a week later, according to Pearson, Shepherd referred to him as a"union man" and Foreman Bentley warned that Pearson was reputed to beurging employees to join the Union, and that Pearson would be laid off. OnFebruary 5 Pearson was laid off and was told, he testified, by Foreman Maucelithat the layoff would probably last 30 days, perhaps less ; that when businessinipioved Pearson would be recalled.Pearson was not recalledIn May 1949 he applied to Respondent for work andwas told that he would be notified when Respondent resumed hiring.Respondent's principal reason advanced at the hearing for laying off Pearsonand failing to recall him was stated to be his habit of tardiness. ForemanMauceli testified that he spoke to Pearson perhaps as many as 12 times duringlatter's employment about coming in late for work but could not recall howclose in point of time to the layoff lie gave the last reprimand.A fellow em-ployee, Isac Carter, testified that Pearson was late for work most of the time.W. T. Hendrix, gate watchman, testified that he never saw Pearson enter theplant after the starting hour but that Pearson sometimes left the clock house15 minutes late to go to his job. Superintendent Vaught testified that Mauceliremarked to him about Pearson's habit of tardiness and that he, Vaught, warnedPearson that if he persisted in such habits, he would be laid off. Superin-tendent Shepherd testified that Pearson was seldom on time for work and thathe reprimanded Pearson about this delinquency on 5 or 6 occasions. Shepherdadmitted that Mauceli last remarked to him about Pearson's tardiness sometimein July 1948.Foreman Bentley also testified that Pearson was frequently latefor work.Pearson admitted that he frequently failed to get to work on time and ex-plained that this was due to the illness of his wife.Pearson also admitted thatin December 1948 or- January 1949, Foreman Mauceli threatened to dischargehim because of tardiness. Such evidence and admissions amply prove thatPearson was frequently tardy and that he was reprimanded and warned abouthis habit in that respect on several occasions. I so find.The question still fordetermination is, however, was he laid off on February 5 and not recalled forthat reason. UNITED STATES GYPSUM COMPANY135Pearson'stestimony tends to prove that another consideration, and an unlaw-ful one, motivated Respondent in selecting him for layoff.First there is thethreat madeby Superintendent Shepherd shortly before the election 18 that ifPearson wanted to continue working he had best work against the Union.Shepherd denied making such a statement although he admitted speaking to15 or 20 employees about the Union in an attempt to persuade them to rejectit at the polls.Shepherd also denied Pearson's testimony that in January 194914 he referredto Pearson as a "union man." Foreman Bentley denied that he accused Pearsonof trying to secure members for the Union or that he warned Pearson of aconsequential layoff.Superintendent Vaught testified that he probably talkedto Pearson about the Union before the election, asking Pearson how he felt aboutthe Union and telling him that he was free to join or notas he chose,but deniedthat he had done so subsequent t9 that event. Vaught denied further that hehad ever called Pearson to his office to talk, that he charged Pearson with gettingemployees to join the Union, or that he threatened Pearson in any respect con-cerning union activity.Vaught did recall, however, that Foreman Mauceli hadcomplained about Pearson's tardiness and that he, Vaught, had told Pearsonthat the latter would be laid off if his habits and the quality of his work didnot improveVaught was unable to place this warning in point of time toPearson's layoff or to recall when Mauceli last had complained about Pearson.Mauceli, Isac Carter, Shepherd, and Vaught testified that Pearson's work wasunsatisfactory in that he often let his grinder run empty and that he was notdependable.Pearson's demeanor as a witness impressed me favorably.The statements heattributed to Vaught, Shepherd, and Bentley, viewed against the background ofRespondents' hostility toward the Union, are certainly not incredible and, inmy opinion, were in part of such character as to be beyond Pearson's probablepowers of contrivance.Pearson was unshaken on cross-examination and fur-ther evidenced truthfulness in admitting his proclivity to tardiness.On thispoint the testimony of Respondents' witnesses was generalized and exaggerated.Of course, I do not believe that Pearson was tardy "most" of the time or that histardinesscreated a serious problem in production. If that were true, I believethat he would have been discharged long before he was laid off. Further, atthe time of layoff no mention was made of his delinquencies ; on the contrary Ifind that Mauceli then encouraged him to believe that he would be recalled towork, perhaps within 30 days. I credit the testimony of Pearson as to his con-versations with Vaught, Shepherd, Bentley, and Mauceli.Having found that Pearson was warned of and threatened with layoff if liepersisted in union activity, having considered that Pearson was an employee ofmore than 5 years' service at the time of his layoff and that he alone in the grinderroom group has not been recalled to work, I conclude and find that Pearson waslaidoff and, in effect, discharged on February 5, 1949, because of his membershipin and activityon behalfof the Union, that Respondent thus discouraged member-ship in andactivity in behalf of the Union and thereby violated Section 8 (a)(3) of theAct.By the layoff of Pearson and by interrogating and threatening"Pearson said this occurred 2 days before the electionAs Shepherd was absent fromthe -Greenville plant from September 12 to about September 26, any conversation withShepherd preceding the election could not have taken place later than September 11. Ifind that it happened on or about September 11.14 In Its brief Respondent mistakenly asserts that Pearson could have had no conversationwith Shepherd after September 11 ; that after that date Shepherd was no longer at theGreenville plant.Shepherd testified, however, that he left the Greenville plant September12 for a period of about 2 weeks and then returned to remain until sometime in early 1949. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim concerning the Union, Respondent interfered with, restrained, and coercedhim in the exercise of his rights under Section 7 of the Act and thereby violatedSection 8 (a) (1) of the ActPaul Johnsonfirst began ,voi 1: for Respondent in 1937, quit, returned, was dis-charged in 1946 for failing to report an injury and was last rehired March 1, 1948Less than a year later, on February 23, 1949, he was laid offAbout 2 weeks before the election, according to Johnson, Superintendent Swil-ley asked if he intended joining the Union, Ntiarning that the Union would closethe plant.Johnson replied that he had no such thought. In January 1949,still according to Johnson, Swilley accused hum of being a leader in the unionmovement.Johnson denied that this was soJohnson was told at the time oflayoff that he would be recalledHe has not been recalled.in that he talked too much and wandered off the job Swilley denied that heaccused Johnson of being a leader in the Union and testified that he thoughtJohnson opposed it.Foreman Lamon testified that Johnson was not a satisfactory worker in thathis talking interrupted the work of others and in that Johnson frequently left hiswork in order to smoke. Lanion testified that he selected Johnson to be one ofthose laid off and believed at that time that Johnson was opposed to the Union.Employees Joseph Brown and Ed Jones testified that Johnson was not a goodworkerBrown testified that lie had worked with Johnson, that the latter wouldstop work and later catch up, but that Johnson didn't sinoke much.Foreman Jack Gordon testified that Johnson was an "average worker" but thathe lost much time for himself and others through talkingGordon admitted thatlie asked Johnson how the latter felt about the Union and assented that Johnsonsaid lie didn't like it.Gordon testified that lie selected the least versatile andmost recently hired workers for layoff, Johnson among themI have no doubt that Respondent knew when Johnson was laid off that liewas active in the Union and that lie led prayers at union meetings.Superin-tendent Vaught admitted that happenings in the Union were brinted about theplant and came to the attention of management. I am also convinced that John-son testified truthfully about Swilley's questioning concerning Johnson's unionactivity.I believe, however, that Gordon did not select Johnson for layoff uponany consideration of union activity or membershipThe layoff did affect asubstantial number of employees.The recently rehired Johnson was a logicalchoiceI find no discrimination in the layoff of Johnson.I believe, however, that a different conclusion must be leached in retard toRespondent's failure to recall himI find that Johnson was, as his foreman,Gordon, testified, an -average worker," over a per iod of 12 years lie was satisfac-tory enough to be rehn ed three or four tines by Respondent, and Swilley toldhim at the time of layoff that he would be recalled when jobs opened.No con-vincing reason has been advanced by Respondent for its failure to do so. Testi-mony by Smith and others that Respondent was able to secure superior workersin 1949 after the layoff in comparison with those available during the severalyears before that time is entirely subjective and unsupported by any statisticaldata tending to show the condition of the labor market in Greenville. Johnsonappears to be an able-bodied, intelligent person with no apparent disabilityunless loquaciousness be one and, as Johnson admitted, he has always talkedprofusely.This characteristic did not prevent him in the past from being hiredby Respondent and, absent his interest in the Union, I do not believe that itwould now.I find that Respondent failed to recall Johnson to work after the layoff becauseof his actual or supposed leadership and activity in the Union and that by such UNITED STATES GYPSUM COMPANY137discrimination Respondent discouraged membership in the Union in violation ofSection 8 (a) (3) of the Act. By discriminating against Johnson, and by inter-rogating him concerning the Union, Respondent interfered with, restrained, andcoerced him in the exercise of his rights under Section 7 of the Act and therebyviolated Section 8 (a) (1) of the Act.IV. THEEFFECT OF .THE UNFAIRLABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in Section III, above, occurring inconnection with its operations described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerceV.THE RE\CEDYHaving found that Respondent has engaged in unfair labor practices, it willbe recommended that it cease and desist theiefrom and take certain affirmativeaction which I find will effectuate the policies of the ActHaving found that Respondent has refused unlawfully to bargain with theUnion, it will be recommended that Respondent cease and desist from such re-fusal and, upon request, bargain with the Union in respect to wages, hours, teemsand conditions of employment including such matters as arbitration, seniority,and, if the Union is authorized by means of an appropriate election, unionsecurity.Having found that Respondent has discriminated in regard to the hire andtenure of employment of Hiram Peoples, Ilennie Pearson, and Paul Johnson,itwill be recommended that Respondent offer to each immediate and full rearstatement to his former or substantially equivalent position'' and make eachwhole for any loss of pay he may have suftered as a result of Respondent's dis-crimination against him by payment to each of a suns of money equal to thatwhich he would have earned as wages trom the date of discriminationY6 tothe date of offer of reinstatement.Loss of pay shall be computed on the basisof each separate calendar quarter or portion thereof during the period fromRespondent's discriminatory action to the data of a proper offer of ieinstatement.The quarterly periods, herein called quarters, shall begin with the first day ofJanuhry, April, July, and October.Loss of pap shall be determined by deductingfrom a stun equal to that which each would normally have earned for each suchquarter or poition thereof, his net earnings," if any, in other employment (luringthat periodEarnings in one particular quarter shall have no effect upon theback-pay liability for any other quartert In accordance with thelVoolnoosthdecision, it will be recommended that Respondent, upon reasonable request, makeavailable to the Board and its agents all records pertinent to an analysis of theamounts due as back payThe unfair labor practices found including those concerned with threats andinterrogation, reveal on the part of Respondent such a fundamental antipathyto the objectives of the Act as to justify an inference that the commission ofother unfair labor practices may be anticipatedThe preventive purposes of"The Chase National Bank of the City of New Yorl, San Juan, PuertoRico,Branch,65 NLRB 827"In the case 'of Bennie Pearson from February 5. 1940.in the case of Peoples andJohnson, from that somewhat uncertain date or dates in the spring or summer of 1949,where, absent discrimination, they would have been recalled.Crossett Lumber Company, 8NLRB 440, 497-8toFW. WoolworthCompany,90NLRB 289 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act may be frustrated unless -Respondent is required to take some affirma-tive action to dispel the threat. It will be recommended, therefore, that Re-spondent cease and desist from in any manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following :CONCLUSIONS OF LAW1.International Woodworkers of America, CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.All production and maintenance employees at Respondent's Greenvilleplant, including firemen but excluding watchmen, office -clericals, storeroomclerks, testers, the head boiler operator, the fabricating leader, the warehouse-man in the fabricating and shipping department, the head saw filer, the qualityleaders in the pressboard department, the unloading supervisor in the yard,and all other supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9 (b)of the Act.3. InternationalWoodworkers of America, CIO, was on September 27, 1948,and at all times since has been, the exclusive representative of all the employeesin the appropriate unit for purposes of collective bargaining within the meaningof Section 9 (a) of the Act.4.By refusing on November 3 and December 23, 1948, and on various datesthereafter including October 14, 1949, to bargain with International Wood-workers of America, CIO, as the exclusive representative of the employees inthe appropriate unit, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.5.By discriminating in regard to the hire and tenure of employment ofHiram Peoples, Bennie Pearson, and Paul Johnson, Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section8 (a) (3) of the Act.6.By such refusal to bargain and such discrimination and by interfering with,restraining, and coercing employees in the exercise of the rights guaranteed inSection 7 of the Act, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]ALBERT A. SHAMES,D/B/A ALDENENGINEERING COMPANYandLODGE264:OFDISTRICT 38, OF THE INTERNATIONAL ASSOCIATION OFMACHINISTS.'CaseNo. 1-RC' 1972.May 1, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert S. Fuchs, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.1The Petitioner's nameappears as amended at the hearing.94 NLRB No. 38.